DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sumitomo Electric (JP2006187162), cited on applicant’s IDS.
Sumitomo Electric disclosed an electric motor comprising a flat-angled coil 20 comprising a unit coil including multiple layers which are provided to surround the peripheries of teeth 12 of a core 10 provided on an electric motor and laminated along the longitudinal direction of the teeth of the core so as to be integrally connected to each other continuously, wherein the unit coil is formed such that at least a part of an adjacent portion thereof, which is adjacent to another unit coil provided in the same slot formed between the surrounded teeth of the core and the teeth of an adjacent core, is non-parallel with the side surfaces of the surrounded teeth of the core; (claim 2) wherein the adjacent portion of the unit coil is formed to be non-parallel with side surfaces of the teeth of the core surrounded in a continuous straight shape throughout the multiple layers; (claim 3) wherein an angle between the side surfaces of the teeth of the core surrounded by the unit coil and the adjacent portion is determined by a geometric shape of the unit coil, which may be changed according to the number of slots provided in the electric motor; (claim 4) wherein each layer of the unit coil comprises a slot insertion region inserted into a slot between the teeth of the cores adjacent to each other; and an exposure region which is connected to form a predetermined angle from the slot insertion region and provided outside the slot; (claim 5) wherein, in figs. 3a and 3b, the unit coil is formed so that the width of the slot insertion region is gradually increased toward the layer in the outer diameter portion direction from the inner diameter portion of the electric motor; (claim 7) wherein the unit coil is formed so that the thickness thereof is gradually decreased toward the layer in the outer diameter portion direction from the inner diameter portion of the electric motor; (claim 8) wherein in both end potions of the unit coil, end winding connection portions to which an end winding member for connection with another unit coil is connected are formed.
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record disclosed or reasonably suggested, in the claimed combination, wherein the unit coil has the same width of the exposure region formed for each layer, or wherein an end portion of the unit coil is provided within a laterally cross-sectional range of the unit coil, and the end winding connection portion is formed so that at least a part of the width of the end portion of the unit coil is removed to form a step in a lateral direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837